PER CURIAM.
Dominic Lavon Stone appeals the district court’s order construing his motion under Fed. R. Civ. R. 60(b) as a successive motion under 28 U.S.C. § 2255 (2000) and denying the motion. We have reviewed the record and the district court’s opinion and find no reversible error. Even considering the motion as a request for reconsideration under Rule 60(b), we conclude Stone is entitled to no relief because his claim is foreclosed by our decision in United States v. Mitchell, 104 F.3d 649, 653-54 (4th Cir.1997). Accordingly, we affirm the denial of relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.